Citation Nr: 1516564	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1993 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran is currently incarcerated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (incarcerated Veterans are entitled to VA assistance in the same manner as would all other Veterans).

The Veteran contends that he has current residuals of a TBI as a result of a jeep accident during active duty service.  His April 1996 report of medical history shows that he was hospitalized at Madigan Army Medical Center in Fort Lewis, Washington following a motor vehicle accident.  The RO has attempted to obtain the inpatient hospital records, but was apparently unsucessful.  A May 2011 Freedom of Information Act response from the Department of the Army indicates that a request for records has been forwarded to Madigan Army Medical Center, but the record does not show whether there was a response.  As the claim is being remanded for additional development, the records should be requested again.  

A June 2012 correspondence from the Veteran states, "in a series of tests conducted recently at this prison, I was shown to have deficits in regards to concentration, performing simultaneous cognitive tasks, and memory recall."  The record contains June 2008 and June 2009 Department of Corrections clinical psychology notes.  The Veteran's June 2012 statement indicates that additional treatment records may exist.  Accordingly, VA must attempt to obtain any outstanding records.

A June 2009 Department of Corrections clinical psychology note states, "according to his clinical file, [the Veteran] has a mental health history dating back to a significant head injury in 1994 which resulted in difficulties regulating his emotion, impulsiveness, and difficulty concentrating.  He has also reported a history of depressed mood."  The note suggests that the Veteran has current symptoms that are related to a head injury in service.  Additionally, the note appears to rely on clinical evidence, as opposed to the Veteran's report.  The Veteran must be provided a VA examination to assist in determining whether he has current TBI residuals, to include the claimed psychiatric condition, that are related to service.  

The record reflects that the complete service treatment records are unavailable.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate facility, to include the National Personnel Records Center (NPRC) to attempt to locate any available base hospital treatment records for the Veteran's treatment following a motor vehicle accident in 1993 or 1994 from Madigan Army Medical Center in Fort Lewis, Washington.

2.  Attempt to obtain all non-VA treatment records dated from June 2009 to the present pertaining to the Veteran's claimed TBI residuals, to specifically include records from Waupun Correctional Institution, Dodge Correctional Institution and Redgranite Correctional Institution.  Any such records should then be associated with the claims folder.

3.  After any records requested above are obtained, the Veteran should be afforded a VA examination to determine the nature and etiology of any TBI or TBI residuals, to include any psychiatric disorder.  His claims folder must be made available for the physician's review prior to the entry of any opinion.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to render an opinion on the following:

a.)  Whether the Veteran has current residuals of a TBI, to include a psychiatric disorder, memory problems, difficulty concentrating, and aggressiveness;

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that any TBI residuals are related to his military service, to include the jeep accident that has been confirmed to have occurred in service.

The examiner is specifically asked to address the June 2009 Department of Corrections clinical psychology note, which states that a 1994 head injury resulted in difficulties with emotions, impulsiveness, and concentration.  The examiner should note that the complete service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.

A complete rationale must be given for all opinions and conclusions expressed.

4.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


